Citation Nr: 1140622	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-41 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.

3.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome (IVDS) with nerve root involvements of L4, L5 and S1, status post discectomy, spondylosis L3-L5 and degenerative disc disease.  

4.  Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO assigned a 40 percent rating for residuals of prostate cancer, denied a rating in excess of 40 percent for IVDS with nerve root involvements of L4, L5 and S1, status post discectomy, spondylosis L3-L5 and degenerative disc disease, and a rating in excess of 10 percent for diabetes mellitus, and denied entitlement to a TDIU. In June 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).
 
The Board's decision addressing the claims for higher rating for diabetes mellitus and for residuals of prostate cancer are set forth below.  The claims for higher rating for  IVDS with nerve root involvements of L4, L5 and S1, status post discectomy, spondylosis L3-L5 and degenerative disc disease and for a TDIU are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

 1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the May 2006 claim for increase, the Veteran's service-connected diabetes mellitus has required restricted diet, but not insulin or oral hypoglycemic agents; the Veteran is not shown to have any complications of diabetes.
 
3.  Pertinent to the May 2006 claim for increase, the Veteran's service-connected 
residuals of prostate cancer have included complaints of awakening to void and urine leakage requiring changing of absorbent materials approximately 3 to 5 times per day; the requirement of absorbent materials that must be changed 5 or more times per day, or use of an appliance, has not been shown.

4.  At no point pertinent to the May 2006 claim for increase has there been 1ocal reoccurrence or metastasis of the Veteran's prostate cancer, or evidence that the Veteran has suffered from renal dysfunction as a residual of his prostate cancer, status post prostatectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for a rating in excess of 40 percent for residuals of prostate cancer are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2006 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher ratings, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September 2006 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements. The September 2009 SOC set forth the pertinent rating criteria for evaluating diabetes mellitus and prostate cancer residuals.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record with respect to the claims herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

A.  Diabetes Mellitus

Historically, the Veteran was granted service connection for diabetes mellitus in an April 2006 rating decision, and a 10 percent disability rating was assigned.  The Veteran filed the current claim for increase in May 2006 (inferred from his claim for  TDIU), and appeals a May 2007 rating decision maintaining a 10 percent rating.

The Veteran's diabetes mellitus is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus managed by restricted diet only is rated as 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's diabetes mellitus is not warranted at any time pertinent to the current claim for increase.

In connection with the Veteran's May 2006 claim for increase, the Veteran was afforded a VA QTC examination in October 2006.   On examination, Veteran reported that he was diagnosed with diabetes about two years prior.  He had been told that he was "borderline diabetic."  He indicated that he is not taking any medication for his diabetes.  He denied diabetic retinopathy or eye problems.  The Veteran also reported that his fasting blood sugars were not checked, and that he had not been hospitalized for hyperglycemia or hypoglycemia.  A physical examination was negative for any evidence of gross end organ damage.  The examiner also noted that the Veteran had a history of hypertension that appeared to have preceded the diagnosis of diabetes by many years, and there was no evidence that the diabetes had worsened any pre-existing conditions.  A diagnosis of diabetes mellitus, type 2, was assigned.

VA outpatient treatment records dated from 2006 to 2011 reflect diagnoses of, and treatment for, diabetes mellitus, type 2.  It is indicated that the Veteran did not take medication for this disability, and that it was only regulated through diet.  In July 2009, it was noted that there was no diabetic retinopathy shown on retinal photograph.

During the September 2010 Board hearing, the Veteran reported that he did not use insulin or take medication to treat his diabetes.  He indicated that he was only on a restricted diet.

Collectively, the medical evidence indicates that, pertinent to the May 2006 claim for increase, the Veteran's diabetes mellitus has required restricted diet, but not insulin or oral hypoglycemic agents.  The medical evidence also reflects that the Veteran does not have any complications of diabetes, whether compensable or otherwise.  As such, for the period under consideration, the criteria for the next higher, 20 percent, rating are not met. It follows that the criteria for any higher rating (60 or 100 percent, which are based on more significant symptoms) likewise are not met.  

B.  Residuals of Prostate Cancer

Historically, the Veteran was granted service connection for prostate cancer in a September 1998 rating decision, and a 100 percent rating was assigned effective November 7, 1996; following a period of convalescence, a 20 percent rating was assigned from May 1, 1997.  The Veteran filed the current claim for higher rating in May 2006.  He appeals a May 2007 rating decision assigning a 40 percent rating for residuals of prostate cancer, effective the May 19, 2006, date of claim.  

A 100 percent rating is assignable under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

As indicated below, renal dysfunction has not been shown at any time pertinent to the current claim for increase. Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.  

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 40 percent for residuals of prostate cancer is not warranted at any time pertinent to the May 2006 claim for increase.

On VA QTC examination in October 2006, the Veteran reported that he underwent a total prostatectomy in 1996.  His PSA count has remained low since the procedure.  With respect to residual symptoms, the Veteran reported that he awoke 4 to 5 times per night to urinate, and that he urinated 3 to 4 times during the day, depending on fluid intake.  He also indicated urine leakage, especially at night.  He indicated that he wore a pad at night, and changed the pad once during a 24-hour cycle.  During the day, he did not usually wear a pad, but claimed he did experience a little urine leakage as well.  He reported that his cancer was removed and that his cancer was in remission.  After a physical examination, the examiner commented that the Veteran's prostate was removed and the Veteran had continued difficulty with urinary control, although this appeared to be mild.  He also lost the ability to achieve and maintain an erection.  A diagnosis of prostate cancer, status post prostatectomy with residual scar and residual urinary incontinence, mild, and erectile dysfunction, was indicated.  

VA outpatient treatment records dated from 2006 through 2011 also document the Veteran's history of prostate cancer.  These reflect that the Veteran's PSA remained low or undetectable, and there was no recurrence following prostatectomy.  No other residuals outside of impotence were indicated.  

During the Veteran's August 2010 Board hearing, the Veteran reported that he has used absorbent material since his prostatectomy surgery.  He indicated that his doctor instructed him purchase the materials at a drug store.  The Veteran further noted that he changed the absorbent material approximately 3 to 5 times per day, and always has since the surgery.  He indicated that urine leakage was the main residual problem from his prostate cancer.

The above-cited evidence does not support assignment of a rating greater than 40 percent for residuals of prostate cancer at any point pertinent to the May 2006 claim for increase.  In this regard, none of the evidence has suggested that the Veteran must use an appliance for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence.  While the VA examination report and the Veteran's Board hearing testimony indicate that the Veteran had to wear an absorbent pad, the preponderance of the evidence is against a finding that he must change his pads 5 or more times per day.  The June 2006 VA examiner indicated that the Veteran changed his pad only once during a 24-hour cycle.  While the Veteran testified that he changed his pad approximately 3 to 5 times per day, this frequency is not sufficient to support a findings of changing absorbent material 5 or more times per day.  Thus, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the currently assigned 40 percent rating.

The Board notes that to the extent the Veteran has suffered from erectile dysfunction as residual of his prostate cancer, service connection has been awarded for this disability, and he receives special monthly compensation for anatomical loss of a creative organ.

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  In this regard, renal dysfunction is not shown, nor is urinary retention requiring catheterization or recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization, and/or requiring intensive management.  As such, no higher rating is warranted pursuant the criteria set forth in 38 C.F.R. § 4.115a.

C.  Conclusions

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either  disability under consideration, pursuant to Hart (cited above); and that the claims for higher ratings for diabetes mellitus and for residuals of prostate cancer must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating for either disability at any time pertinent to either claim for increase, that doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 10 percent for diabetes mellitus is denied.

A rating in excess of 40 percent for residuals of prostate cancer is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

With respect to the Veteran's claim for a rating in excess of 40 percent for IVDS with nerve root involvements of L4, L5 and S1, status post discectomy, spondylosis L3-L5 and degenerative disc disease, the Board notes that the Veteran was last examined for this disability in October 2006, approximately 5 years ago.  Since that time, the Veteran has complained of worsening symptoms, to include frequent periods of incapacitating episodes with physician-prescribed bedrest.  

The Board further notes that when the Veteran underwent VA examination in October 2006, the examiner did not address whether the Veteran suffered from incapacitating episodes requiring bed rest, and if so, the frequency and duration of these episodes.

To ensure that the record reflects the current severity of the Veteran's service-connected IVDS with nerve root involvements of L4, L5 and S1, status post discectomy, spondylosis L3-L5 and degenerative disc disease, the Board finds that a more contemporaneous examination is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

With respect to the Veteran's claim for TDIU, the record reflects that the Veteran has not been employed since 2003, when he last worked as a truck driver.  He had previously worked in an administrative position with VA.  He claims that he stopped working due to his service-connected disabilities.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a schedular TDIU, as service connection has been in effect for IVDS and chronic lumbar radiculopathy with nerve root involvement of L4,L5 and S1, status post discectomy, spondylosis L2-L5 and degenerative disc disease L3-S1(rated as 40 percent disabling), residuals of prostate cancer (rated as 40 percent disabling), coronary artery disease (rated as 30 percent disabling), diabetes mellitus (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), and impotency associated with prostate cancer (rated as noncompensable); the combined rating is 70 percent from May 2006 and 80 percent from November 2009.  However, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Although the Veteran has been examined in connection with his claims for higher ratings, none of the examination reports of examination do not contain a clear, objective opinion with respect to the impact that his service-connected disabilities has on his ability to obtain and retain meaningful employment.  Thus, medical examination and opinion in this regard--based on full review of the record and supported by clearly stated rationale-is needed to fairly resolve the TDIU claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Accordingly, the RO should arrange for the Veteran to undergo VA neurological, orthopedic, and general medical examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of his claim for a higher rating for IVDS and/or his claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

There appears to be outstanding records of VA treatment that are potentially pertinent to the back claim.  In this regard, the Board notes that the Veteran indicated that he receives treatment for his back at the Long Beach VA Medical Center (VAMC).  The record includes treatment records from this facility dated through January 2011; however, more recent records of treatment from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Long Beach VAMC all outstanding, pertinent records dated since January 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim.  Additionally, the RO's adjudication of the claim for higher rating should include consideration of whether further "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the Long Beach VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran since January 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each 
examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the lumbar spine.  For each identified impairment, the examiner should clearly whether indicate such problem constitute a separately ratable neurological manifestation of the service-connected lumbar spine disability; and, if so, he or she should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide comment as to whether there is any ankylosis of the lumbar spine; and, if so whether such ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc 
syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks,

5.  After the neurological and orthopedic examinations of the back have been accomplished, the RO should  arrange for the Veteran to undergo general medical examination, by an appropriate physician, at a VA medical facility.  

The entire claims file(to include a complete copy of this REMAND) must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.  Based on examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of each service-connected disability upon the Veteran's ability to perform the mental and physical acts required for employment. 

The physician should also render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert (to include side-effects of medications used in treatment thereof), render him unable to obtain or retain substantially gainful employment.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent 
VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining claims on appeal .

If the RO fails to report to any scheduled examination(s), in adjudicating each pertinent claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all the evidence added to the claims file since the RO's last adjudication of these claims) and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above) is appropriate.).

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


